Citation Nr: 1802687	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2014 and January 2017, the Board remanded the Veteran's claim for further evidentiary development.  In October 2017, it sought a Veterans Health Administration (VHA) expert opinion, which was received in December 2017.


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES

The Veteran is seeking service connection for bilateral hearing loss, which he asserts was caused by in-service noise exposure that occurred while he was serving in the Republic of Vietnam.  Following review of the record, the Board finds that service connection for bilateral hearing loss is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Taking the foregoing elements in order, the evidence of record confirms that the Veteran has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385 (2017) (explaining that impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  An in-service injury-in this case, acoustic trauma-has also been established, based on the Veteran's credible report of exposure to the constant noise of weapons fire, without hearing protection, while serving in the Republic of Vietnam during the Tet Offensive.

As the first and second elements of service connection have been met, the remaining question is whether the Veteran's current bilateral hearing loss is related to his in-service acoustic trauma.  The Board finds that it is.

The medical opinions addressing the etiology of the Veteran's current hearing loss are mixed.  In that regard, in December 2009, a VA audiologist opined that the Veteran's hearing loss was not caused by or a result of his in-service noise exposure, because his hearing was "normal" at discharge.  In September 2014, a different VA audiologist also issued a negative opinion, explaining that, although there were some threshold shifts in the Veteran's hearing during service, there was no significant decline at that time.

In February 2017, in response to the Board's request for an addendum opinion that discussed the unaddressed question of whether any hearing loss that manifested after service could, nevertheless, have been caused by in-service noise exposure, see Hensley v. Brown, 5 Vet. App. 155, 160 (1993), the September 2014 audiologist again issued a negative opinion.  In doing so, she discussed both a 2006 Institute of Medicine (IOM) report and a more recent line of research that involved rodent ear testing and suggested the possibility of delayed-onset noise-induced hearing loss.  The audiologist explained that the IOM had found an insufficient scientific basis to conclude that permanent hearing loss attributable to noise exposure developed long after such exposure and that, until further human temporal bone studies were completed, the possibility of delayed onset of hearing loss did not "meet or exceed the 50% probability threshold."

In contrast, in December 2017, an otolaryngologist responded to the Board's request for a VHA expert opinion by concluding that it was at least as likely as not that the Veteran's current hearing loss was related to his in-service noise exposure.  She noted that the audiograms conducted during that time period may have missed the high frequency hearing loss that is frequently associated with acoustic trauma and that the Veteran's verbal history of hearing loss at the time of separation might reflect such hearing loss.  The otolaryngologist also explained that exposure to the noise of weapons fire without the benefit of hearing protection was a well-known risk factor for sensorineural hearing loss, and that threshold shifts during service suggested his noise exposure at that time likely contributed to his hearing loss.  Finally, she explained that the line of research involving rodent ear testing was significant because it suggested that the Veteran's in-service acoustic trauma may have led to accelerated hearing loss compared to a person of the same genetic makeup who did not incur similar trauma.  She concluded by noting that acoustic trauma can permanently damage hair cells in the cochlea.

In light of the opinion provided by the otolaryngologist, the Board finds that there is now at least an approximate balance of positive and negative evidence regarding the question of whether the Veteran's current hearing loss is related to service.  In such circumstances, the Secretary is required to give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, resolving any reasonable doubt created by the conflicting medical opinions of record in the Veteran's favor, the Board finds that the third element required to establish service connection has been met and that service connection for bilateral hearing loss is warranted.



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


